Citation Nr: 1545679	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right shoulder degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and witness, S.C.


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now resides with the RO
in Detroit, Michigan.

The Veteran testified before the undersigned at a March 2012 Travel Board hearing.  The hearing transcript is of record.  

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a July 2015 rating decision, the RO granted service connection for post-traumatic stress disorder (PTSD) and service connection for degenerative arthritis, right knee, status post arthroscopic knee procedure, meniscus tear and a right knee scar.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a June 2015 statement, the Veteran reported that he was currently being treated at the Chattanooga VA Clinic and that records of his treatment may be there.  The Board notes that at the time of the June 2015 statement, the Veteran's claims for service connection for PTSD and a right knee disability, and his claim for an increased rating for his right shoulder disability were all on appeal.  However, the Veteran does not indicate in his June 2015 statement which disability he was being treated for at the Chattanooga VA Clinic.  Therefore, the Board finds that it is possible that the Veteran has received recent VA treatment for his right shoulder disability at the Chattanooga VA Clinic, and records of this treatment are not currently associated with the claims file or the Virtual VA e-folder.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding VA medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence (both VA and non-VA medical records) pertinent to the claim remaining on appeal that is not currently of record can be obtained.  

2.  Obtain and associate with the claims file all relevant VA medical records dated since the Veteran's most recent VA examination in June 2014.

3.  After ensuring compliance with the instructions above and undertaking any additional development deemed necessary, including affording the Veteran another VA examination if needed, readjudicate the claim for an increased rating for the right shoulder disability remaining on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, allow the appropriate period of time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

